DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending for examination.
Priority 
This application is a CON of 17/037,327, which is a DIV of 16/435,146 06/07/2019, now US PAT 10881689, 16/435,146 is a DIV of 15/977,798 05/11/2018, now abandoned.
Claim Rejections - 35 USC § 112
The rejection of claims 17-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to Applicant’s amendment to the claims.
Claim Rejections - 35 USC § 103
The rejection of claim 1-19 under 35 U.S.C. 103 as being unpatentable over Duchateau et al. (US10584352B2), Eyquem et al. (2017), in view of McDonagh et al. (US 20120045436 A1), Ho et al. WO2014158821-A1, is withdrawn in response to Applicant’s argument that the prior art does not provide sufficient motivation for the skilled artisan to pick a gRNA targeting the TRAC site comprising SEQ ID NO: 76 to modify human T cells with the CAR construct of the instant invention.  Additionally, the rejection is withdrawn in response to Applicant’s argument that the specification as filed provides experimental evidence of high gene editing at the TRAC locus in primary human T cells in comparison to low TRAC editing efficiency in HEK293T cells.  Accordingly, the high editing efficiency in primary T cells reported in the instant application is unexpected in view of the cited prior art.

Double Patenting
The rejection of claims 1-19 on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,881,689 B2 in view of Ho et al. WO2014158821 A1, is withdrawn in response to Applicant’s filing of a Terminal disclaimer over this patent.
The rejection of claims 1-19 on the ground of nonstatutory double patenting as being unpatentable over claims 187-206 of copending Application No. 17/037,327 in view of Ho et al. 














Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JANET L EPPS -SMITH/
Primary Examiner, Art Unit 1699